--------------------------------------------------------------------------------

Exhibit 10.29
 
[Execution Version]
 
FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
March 24, 2016, is entered into by and among PAR TECHNOLOGY CORPORATION (“PAR”),
the other Loan Parties (as defined in the Credit Agreement, and together with
PAR, the “Borrowers” or the “Loan Parties”) and JPMORGAN CHASE BANK, N.A.
(“Lender”).


BACKGROUND


Lender and the Loan Parties are parties to a certain Credit Agreement, dated as
of September 9, 2014, as amended as of the date hereof (as the same may be
further amended, modified, extended or restated from time to time, the “Credit
Agreement”) pursuant to which Lender has agreed to make certain financial
accommodations available to the Loan Parties from time to time pursuant to the
terms and conditions thereof.


The Loan Parties have requested that Lender agree to amend the Credit Agreement,
and Lender has agreed to amend the Credit Agreement subject to the terms and
conditions set forth herein.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each party hereby agrees as follows:


1.             Amendments to Credit Agreement. As of the Fourth Amendment
Effective Date (as defined below in Section 3), the Credit Agreement is amended
as follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order to read as
follows:


“Fourth Amendment” that certain Fourth Amendment to Credit Agreement, dated as
of March 24, 2016, by and among the Loan Parties and Lender.


“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.


“IC Recommendations” has the meaning assigned to such term in Section 5.16 of
this Agreement.


“IC Report” has the meaning assigned to such term in Section 5.16 of this
Agreement.


“Internal Control Review” has the meaning assigned to such term in Section 5.16
of this Agreement.


(b)          The definition of “Trigger Period” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Trigger Period”  means the period from and after the Fourth Amendment Effective
Date.
 

--------------------------------------------------------------------------------

(c)          Article V of the Credit Agreement is hereby amended by adding the
following new Section 5.16 immediately after Section 5.15 to read as follows:


“SECTION 5.16.  Internal Control Review.  On or prior to April 1, 2016,
Borrowers shall have engaged an independent consultant to review Borrowers’
internal controls relating to financial reporting and authorization procedures
for financial transactions (including, without limitation, investments)
initiated by the Borrowers’ officers (the “Internal Control Review”).  On or
prior to May 1, 2016 (or such later date as Lender may agree to in writing),
Borrowers shall deliver to Lender a report prepared by Borrowers’ consultant
that sets forth, in reasonable detail, the results of the Internal Control
Review, together with a summary of any recommended changes to Borrowers’
internal control procedures (the “ICR Report”).  To the extent the ICR Report
sets forth recommended changes to Borrowers’ internal control procedures (“IC
Recommendations”), Borrowers agree to promptly take commercially reasonable
steps to implement (in all material respects) the IC Recommendations.  Upon
Lender’s request, Borrowers shall promptly provide periodic updates to Lender
(in form and substance reasonably satisfactory to Lender) relating to the
Internal Control Review,  implementation of IC Recommendations and any ongoing
investigations related to the Unauthorized Transactions (as such term is defined
in the letter agreement re: Notice of Events of Default and Waiver, dated March
24, 2016, delivered by Lender and acknowledged and agreed to by the Loan
Parties).”


(d)          Clause (d) of Article VII of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


“(d)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence), 5.08, 5.16 or in Article VI.”


2.             Effect of this Fourth Amendment.  Except as modified pursuant to
this Fourth Amendment and the letter agreement re: Notice of Events of Default
and Waiver, dated March 24, 2016, delivered by Lender and acknowledged and
agreed to by the Loan Parties (the “Waiver”), no other changes or modifications
to the Credit Agreement or any other Loan Document are intended or implied and
in all other respects the Credit Agreement and other Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
date hereof. To the extent of conflict between the terms of this Fourth
Amendment, the Credit Agreement or any other Loan Document, the terms of this
Fourth Amendment shall control.


3.             Conditions to Effectiveness.  This Fourth Amendment shall be
effective as of the date the following conditions are satisfied (the “Fourth
Amendment Effective Date”): (a) Lender has received the Waiver, in form and
substance satisfactory to Lender, and duly authorized, acknowledged, executed
and delivered by each of the Loan Parties; (b) Lender has received this Fourth
Amendment (together with any other Loan Documents executed and/or delivered in
connection herewith), in each instance, in form and substance satisfactory to
Lender, and duly authorized, executed and delivered by each of the Loan Parties;
and (c) Lender’s charging, as a Revolving Advance, of all fees, costs and other
amounts payable by the Loan Parties to Lender pursuant to, or arising from, this
Fourth Amendment, the Waiver, the Credit Agreement or any other Loan Documents.
 
4.             Provisions of General Application.


(a)          The Loan Parties (i) acknowledge and agree that no right of offset,
defense, counterclaim, claim or objection exists in favor of any Loan Party
against Lender arising out of or with respect to the this Fourth Amendment, the
Waiver, the Credit Agreement, any other Loan Document or any other arrangement
or relationship between the Loan Parties and Lender, and (ii) release, acquit,
remise and forever discharge Lender and its affiliates and all of their past,
present and future officers, directors, employees, agents, attorneys,
representatives, successors and assigns from any and all claims, demands,
actions and causes of action, whether at law or in equity and whether known or
unknown, arising out of or with respect to this Fourth Amendment, the Waiver,
the Credit Agreement, any other Loan Document or any other arrangement or
relationship between the Loan Parties and Lender.
 
2

--------------------------------------------------------------------------------

(b)          This Fourth Amendment, contains the entire agreement of the parties
hereto concerning the subject matter hereof and supersedes all prior oral or
written discussions, proposals, negotiations or communications concerning the
subject matter hereof.


(c)          After giving effect to this Fourth Amendment and the Waiver, each
of the representations and warranties contained in this Fourth Amendment, the
Waiver, the Credit Agreement and the other Loan Documents is true and correct in
all material respects on and as of the date hereof as if made on the date hereof
(except to the extent that such representation or warranty expressly relates to
an earlier date) and no Default or Events of Default shall have occurred and be
continuing under the Loan Documents after giving effect to this Fourth Amendment
and the Waiver.


(d)          THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO CONFLICT OF LAW
PRINCIPALS).  THE LOAN PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS FOURTH
AMENDMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE LOAN PARTIES WITH RESPECT TO THIS FOURTH
AMENDMENT, THE UNAUTHORIZED TRANSACTIONS OR ANY OTHER INSTRUMENT, DOCUMENTS OR
AGREEMENT EXECUTED OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND THE
LOAN PARTIES HEREBY AGREE AND CONSENT THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY A TRIAL WITHOUT JURY, AND THAT EITHER PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF ITS CONSENT TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


(e)          This Fourth Amendment is a Loan Document.   The Loan Documents, as
supplemented hereby, shall remain in full force and effect. This Fourth
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. This Fourth Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same agreement. 
Delivery of an executed counterpart of this Fourth Amendment by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Fourth Amendment.


[Signature pages follow]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date first above written.



 
LOAN PARTIES
           
PAR TECHNOLOGY CORPORATION
           
By:
     
Name:
     
Title:
             
AUSABLE SOLUTIONS, INC.
           
By:
     
Name:
     
Title:
             
PAR GOVERNMENT SYSTEMS CORPORATION
           
By:
     
Name:
     
Title:
             
PAR SPRINGER-MILLER SYSTEMS, INC.
           
By:
     
Name:
     
Title:
             
ROME RESEARCH CORPORATION
           
By:
     
Name:
     
Title:
             
SPRINGER-MILLER INTERNATIONAL, LLC
           
By:
     
Name:
     
Title:
   

 
[Fourth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
PARTECH, INC.
           
By:
     
Name:
     
Title:
             
BRINK SOFTWARE, INC.
           
By:
     
Name:
     
Title:
             
SPRINGER-MILLER CANADA, ULC
           
By:
     
Name:
     
Title:
             
PAR CANADA, ULC
           
By:
     
Name:
     
Title:
   

 
[Fourth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.
         
By:
      Name:
Marie C. Duhamel
    Title:
Authorized Officer
 

 
 
[Fourth Amendment to Credit Agreement]

--------------------------------------------------------------------------------